PER CURIAM.
Petitioners Paul Edward Heath, Jeffrey Lynn Heath, and Floyd Edward Heath appeal the district court’s orders denying relief on their 28 U.S.C.A. § 2254 (West 1994 & Supp.2000) petitions. Jeffrey Heath’s petition was denied as untimely, while Paul Heath and Floyd Heath’s petitions were summarily dismissed on the merits.
It appears that all three petitions were untimely filed. 28 U.S.C .A. § 2244(d) (West Supp.2000). Moreover, the double jeopardy claims raised by the Heaths are squarely foreclosed by this court’s recent holding in Vick v. Williams, 233 F.3d 213 (4th Cir.2000).
Accordingly, with regard to Jeffrey Lynn Heath we deny a certificate of appealability and dismiss the appeal. With regard to Paul Edward and Floyd Edward Heath, we affirm the district court’s orders dismissing their petitions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and oral argument would not aid the decisional process.

AFFIRMED.


AFFIRMED.


DISMISSED.